
	
		I
		112th CONGRESS
		1st Session
		H. R. 1398
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Graves of
			 Missouri (for himself and Mr.
			 Kind) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to treat
		  certain provider taxes as allowable costs for purposes of Medicare
		  reimbursements to critical access hospitals.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Hospital Protection Act.
		2.Certain provider
			 taxes treated as allowable costs for purposes of Medicare CAH
			 reimbursementsSection
			 1861(v)(1) of the Social Security Act (42 U.S.C. 1395x(v)) is amended by adding
			 at the end the following new subparagraph:
			
				(W)In determining
				such reasonable costs for critical access hospitals with respect to cost
				reporting periods beginning on or after January 1, 2004, the Secretary shall
				include as allowable costs any health care related taxes, as defined in section
				1903(w)(3). In computing the reasonable costs with respect to such health care
				related taxes for purposes of the previous sentence, the Secretary shall not
				offset against the amount of the tax assessments paid by a critical access
				hospital any amounts that the critical access hospital receives from a State if
				the Secretary has not determined that there is in effect a hold harmless
				provision, as described in section 1903(w)(4), with respect to the health care
				related
				tax.
				.
		
